Citation Nr: 0300408	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pains and shortness of breath.

2.  Entitlement to service connection for heart disorder.

3. Entitlement to service connection for decreased vision.


(The issue of entitlement to service connection for back 
disorder with nerve problems will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1943 to 
December 1945. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to the benefits sought on 
appeal.

The Board is undertaking additional development on the 
issue of entitlement to service connection for a back 
disorder with nerve problems pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1. A disability manifested by chest pain and shortness of 
breath is not of service origin or related to any incident 
of service.

2.  A heart disorder is not of service origin or related 
to any incident of service.

3.  Decrease vision is not of service origin or related to 
any incident of service.  


CONCLUSIONS OF LAW

1.  Disability manifested by chest pain and shortness of 
breath was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

2.  A heart disorder was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred during active duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

3.  Decreased vision was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The Board has reviewed the appellant's claim in light of 
the VCAA and its implementing regulations.  In this 
regard, the Board notes that the appellant was informed in 
the rating decisions, Statement Of The Case (SOC), and 
Supplemental Statements Of The Case (SSOC), of the 
evidence necessary to establish entitlement to service 
connection.  In March 2001 the RO informed the appellant 
of the VCAA and the VA's responsibilities under that 
legislation. 

During this appeal, the appellant has submitted additional 
evidence, and provided testimonial evidence in support of 
his claim.  He was also informed of what evidence the VA 
would obtain.  In April 2001 the appellant submitted 
several release of information forms regarding treatment 
following service.  He indicated that these physicians 
were deceased or retired.  He also indicated that the 
treatment received involved disabilities other than his 
heart, vision, shortness of breath and chest pain.  The 
Board is satisfied that all pertinent evidence is on file 
with regard to the current issues.  Therefore, the Board 
is satisfied that the VA has met the notification and duty 
to assist requirements as mandated by the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

The service medical records disclose the appellant's 
uncorrected visual acuity was evaluated as 20/20 in both 
the left and right eye on examination in May 1943.  
Physical examination of the eyes revealed no 
abnormalities.  The service medical records are negative 
for any disability manifested by chest pain and shortness 
of breath, cardiovascular disease, or an eye disability.  
The veteran received a certificate disability discharge 
for a gunshot wound to the left leg which occurred during 
combat with the enemy.  

A VA examination was conducted in May 1946.  The 
evaluation showed no abnormality of the cardiovascular and 
respiratory systems, or eyes.  His vision was 20/20, 
uncorrected.  From July 1946 to 2000 the veteran received 
intermittent treatment at VA and private facilities and 
underwent VA examinations for several disorders.  The VA 
records indicate that angina was diagnosed in 1996.  These 
clinical records reflect assessments of angina associated 
with heart disease and non-cardiac chest pain.  VA 
outpatient treatment records between 1998 and 2000 for 
complaints of chest pain, shortness of breath, and 
persistent fatigue and angina.  The clinical history shows 
that during this time he received intermittent treatment 
for cataracts.  He underwent phacoemulsification of the 
left eye in May 2000.  

A hearing was held at the RO in December 1999.  At that 
time the veteran indicated that he had been experiencing 
chest pain and shortness of breath since active duty.  He 
further stated that in approximately December 1944 he was 
being evacuated for his gunshot wound and was involved in 
a train wreck.  He experienced musculoskeletal pain and 
was exposed to the cold.  He stated that he noticed 
problems with his eyes 10 to 15 years earlier.

Of record are statements from the appellant's bothers, 
sister, and sister-in-law dated in 1999 and 2000 who 
describe the veteran physical condition before and 
following service and who indicated that he had been in a 
train wreck during service.

Analysis

In order to be entitled to service connection for disease 
or disability, the evidence must reflect that a chronic 
disease or disability was either incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110.  Regulations 
also provide that service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran served 90 days or more during a period of 
war or after December 21, 1946, and arteriosclerosis or 
cardiovascular-renal disease (including hypertension) 
becomes manifest to a compensable degree within one year 
of service, it shall be presumed that the disease was 
incurred in service even though there is no evidence of 
its presence at that time.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137: 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b). 

The Board notes that lay statements and testimony are 
considered to be competent evidence with regard to 
descriptions of symptoms of disease or disability or an 
injury. However, when the determinative issue involves a 
question of medical diagnosis or causation, as here, only 
individuals possessing specialized training and knowledge 
are competent to render an opinion. Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The appellant has 
indicated that he was involved in a train wreck during 
service.  However, this fact in and of itself is 
insufficient to establish service connection.  The 
evidence must also show that he has a disability which is 
related to the train accident.

Heart Disease and a Disability Manifested by Chest Pain 
and Shortness of Breath

In this regard, the service medical records reflect no 
complaint of finding relative to heart disease, chest pain 
or shortness of breath.  Additionally, the VA examination 
in May 1946 likewise evaluated all pertinent systems as 
normal.  The first evidence of these disorders was many 
years after service.  Furthermore, there is no medical 
evidence relating these disorders to service, to include 
the inservice train accident. Accordingly, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims. 

Decreased Vision

The service medical records disclose no problems relative 
to the eyes.  Likewise the May 1946 VA examination showed 
no abnormality.  The first clinical evidence of eye 
problems was in the 1990s when cataracts were diagnosed.  
This is many years after service.  Additionally, there is 
no medical evidence relating the current decreased vision 
to his period of service or any incident therein.  Thus, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim.  


ORDER

Service connection for a disability manifested by chest 
pain and shortness of breath is denied.

Service connection for a heart disorder is denied.

Service connection for decreased vision is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

